Opinion issued January 23, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00118-CV
                            ———————————
               SUNNYLAND DEVELOPMENT, INC., Appellant
                                         V.
  SHAWN IBRAHIM, INC., MAHMOOD AKHTAR, AND MUHAMMAD
                       AMIN, Appellees


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Case No. 2011-02593


                                 O P I N I O N

      The trial court entered an order declaring that Shawn Ibrahim, Inc., Mahmood

Aktar, and Muhammad Amin had satisfied a judgment previously entered against

them in favor of Sunnyland Development, Inc. Sunnyland appeals from the trial

court’s order. We dismiss the appeal for lack of subject-matter jurisdiction.
                                 BACKGROUND

      In April 2014, the trial court signed a money judgment in Sunnyland’s favor

against the appellees in a dispute on a note. The appellees appealed from that

judgment. This court affirmed the trial court’s judgment against the appellees, and

the Supreme Court of Texas denied their petition for review. See Shawn Ibrahim,

Inc. v. Suncoast Envtl. & Constr., No. 01-14-00583-CV, 2015 WL 4043242 (Tex.

App.—Houston [1st Dist.] July 2, 2015, pet. denied) (mem. op. on reh’g).

      The current appeal arises from subsequent proceedings in the trial court. In

November 2018, the appellees filed a motion in the trial court requesting that it

declare that they had satisfied the money judgment. Sunnyland opposed the motion.

      The parties’ disagreement concerns the amount of interest that the appellees

owed on the April 2014 judgment. Sunnyland maintains that interest accrued on the

judgment at a rate of 18 percent per year, whereas the appellees contend that interest

accrued on the judgment at a rate of 5 percent per year.

      In December 2018, the trial court signed an order declaring that the appellees

had satisfied the April 2014 judgment by tendering a payment of $680,000 to

Sunnyland rather than the $1,135,716.35 that Sunnyland claimed was owed.

Sunnyland moved for reconsideration, which the trial court denied in January 2019.

      Sunnyland appeals from the trial court’s December 2018 order. Sunnyland

also has filed a mandamus petition challenging the order. See In re Sunnyland Dev.,


                                          2
Inc., No. 01-19-00461-CV (filed June 20, 2019). This court previously denied

Sunnyland’s motion to consolidate this appeal with the original proceeding.

                                 JURISDICTION

      This court issued a notice of intent to dismiss this appeal for lack of subject-

matter jurisdiction. See TEX. R. APP. P. 42.3(a). Sunnyland has filed a response.

                                  Applicable Law

      In general, a party may appeal only from a final judgment or certain

interlocutory orders expressly made appealable by statute. TEX. CIV. PRAC. & REM.

CODE §§ 51.012, 51.014(a); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex.

2001). Most post-judgment orders made to carry into effect or enforce a judgment

are not appealable because these orders are not themselves a final judgment or an

order for which an appeal is statutorily authorized. See, e.g., Sintim v. Larson, 489
S.W.3d 551, 556 (Tex. App.—Houston [14th Dist.] 2016, no pet.); Jack M. Sanders

Fam. Ltd. P’ship v. Roger T. Fridholm Revocable Living Tr., 434 S.W.3d 236, 242–

43 (Tex. App.—Houston [1st Dist.] 2014, no pet.). At least one narrow exception

exists for orders that operate like a mandatory injunction resolving property rights.

Jack M., 434 S.W.3d at 242. But this exception does not encompass most orders

made to aid in the collection of a money judgment. See id. Post-judgment orders that

are not subject to appeal must be challenged by a petition for writ of mandamus.

Sintim, 489 S.W.3d at 556. An appeal from a post-judgment order that is not


                                          3
appealable must be dismissed for lack of jurisdiction. See, e.g., Kelly v. Wiggins, 466
S.W.3d 324, 328–29 (Tex. App.—Houston [14th Dist.] 2015, no pet.); Fisher v.

P.M. Clinton Int’l Investigations, 81 S.W.3d 484, 485–86 (Tex. App.—Houston [1st

Dist.] 2002, no pet.).

                                      Analysis

      The trial court’s order granted the appellees’ motion and provided:

             It is therefore ORDERED that the Final Judgment signed on
      April 14, 2014 has been fully satisfied in all respects upon Movant’s
      tender of $680,000.00 to Judgment Creditor. It is further ORDERED
      that Shawn Ibrahim, Inc., Mahmood Akhtar, and Muhammad Amin are
      released from that judgment and have no outstanding judgment debt to
      Sunnyland Development, Inc.

      The trial court’s order is not one for which an appeal is statutorily authorized.

See TEX. CIV. PRAC. & REM. CODE § 51.014(a). Nor is it a final judgment. With a

few exceptions that are inapplicable here, there is only one final judgment in a given

lawsuit. See TEX. R. CIV. P. 301; Icon Benefit Adm’rs II v. Mullin, 405 S.W.3d 257,

261 (Tex. App.—Dallas 2013, orig. proceeding). The underlying lawsuit concluded

with the entry of a final judgment several years ago. The trial court’s order was

signed after and in aid of that final judgment.

      Sunnyland suggests that the trial court’s order may be appealable because it

arguably operates as a mandatory injunction resolving property rights. Sunnyland

reasons that the order may qualify as such because it decides how much the judgment

is worth monetarily and in effect enjoins Sunnyland from collecting more.
                                          4
      Sunnyland does not cite any authority holding that an order like the trial

court’s functions as a mandatory injunction resolving property rights. It does not.

The essence of an injunction is that it commands or restrains action. See Qwest

Commc’ns Corp. v. AT&T Corp., 24 S.W.3d 334, 336–37 (Tex. 2000) (per curiam).

The trial court’s order does neither. It does not require Sunnyland or anyone else to

act or refrain from acting. The order is declaratory: it states that the April 2014

judgment was satisfied upon the appellees’ tender of $680,000 to Sunnyland. Cf.

Alexander Dubose Jefferson & Townsend LLP v. Chevron Phillips Chem. Co., 540
S.W.3d 577, 587 (Tex. 2018) (per curiam) (turnover order that requires judgment

debtor to deliver funds to judgment creditor is like mandatory injunction and thus

appealable). The trial court’s order therefore is not in the nature of a mandatory

injunction.

      We thus lack subject-matter jurisdiction to decide Sunnyland’s appeal.

                                 CONCLUSION

      We dismiss this appeal for lack of jurisdiction.




                                             Gordon Goodman
                                             Justice

Panel consists of Justices Keyes, Goodman, and Countiss.



                                         5